PER CURIAM.
We have before us a motion for appeal from a $657.50 judgment awarded the plaintiff as hospital benefits under an insurance policy issued by defendant appellant.
Plaintiff was operated on for a peptic ulcer. Defendant contends that this “sickness” did not originate after the policy became effective and that plaintiff misrepresented he was in good health at the time it was issued. The evidence indicates that many years ago the plaintiff may have suffered a temporary stomach trouble and he may have known at one time that he had a duodenal ulcer. There was a conflict in evidence as to the nature of plaintiff’s prior ailment, his knowledge, and its relationship to the condition which resulted in his operation.
*765The case was tried without a jury, and the trial court found the plaintiff was within the coverage of the policy and that he had not misrepresented. An examination of the evidence convinces us that the trial judge correctly resolved the issues, and certainly his findings of fact were not clearly erroneous under CR 52.01.
The motion for appeal is denied, and the judgment stands affirmed.